Torres-W v. State                                                   















IN THE
TENTH COURT OF APPEALS
 

No. 10-90-010-CR

        WISTONG RIASCOS TORRES,
                                                                              Appellant
        v.

        THE STATE OF TEXAS,
                                                                              Appellee
 

 From the 54th District Court
McLennan County, Texas
Trial Court # 89-502-C
                                                                                                                
                                                                     
OPINION ON REHEARING
                                                                                                     

          On October 9, 1991, holding that unadjudicated offenses and their details are not
admissible in non-capital trials, we reversed the judgment and remanded the cause for a new
punishment hearing.  The State complains on rehearing that we failed to do a harm analysis.  See
Tex.R.App.P. 81(b)(2).
          A jury found Appellant guilty of aggravated possession with intent to deliver a controlled
substance: cocaine, and assessed his punishment at twenty years in prison and a $50,000 fine.  See
Tex. Health & Safety Code Ann. sec. 481.112(d) (Vernon 1991).
          During the punishment phase, evidence was admitted concerning an unadjudicated offense
relating to the possession of cocaine in the amount of 245 grams.  This alleged offense occurred
approximately five months after his arrest in this case.  Based on the record as a whole, we cannot
determine beyond a reasonable doubt that the admission of this unadjudicated offense at the
punishment phase did not contribute to the Appellant's twenty-year sentence and the maximum
fine, $50,000.  See Tex.R.App.P. 80(b)(2).
          Accordingly, we deny the State's motion for a rehearing.  
 
                                                                                 BOBBY L. CUMMINGS
                                                                                 Justice

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Rehearing denied
Opinion delivered and filed November 6, 1991
Publish